      Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 1 of 24




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

TOTAL E&P USA, INC.                      §         CIVIL ACTION NO.
                                         §
         Plaintiff/Counter-Defendant     §
                                         §
v.                                       §         4:16-CV-2674
                                         §
MARUBENI OIL & GAS (USA) INC.            §
                                         §
         Defendant/Counter-Claimant      §         JUDGE VANESSA D. GILMORE

                                Joint Pretrial Order

        TOTAL E&P USA, INC. (“Total”) and Marubeni Oil & Gas (USA) LLC

(“MOGUS”) submit this Joint Pretrial Order pursuant to Section 6 of Judge Gilmore’s

Court Procedures.

        A.    Appearance of Counsel

Counsel for Plaintiff/                       Counsel for Defendant/
Counter-Defendant Total:                     Counter-Claimant MOGUS:

Charles Eskridge                             Paul J. Goodwine
charleseskridge@quinnemanuel.com             pgoodwine@loopergoodwine.com
Karl Stern                                   Holly O. Thompson
karlstern@quinnemanuel.com                   hthompson@loopergoodwine.com
Christopher Porter                           Taylor P. Mouledoux
chrisporter@quinnemanuel.com                 tmouledoux@loopergoodwine.com
Kate Kaufmann Shih                           Taylor P. Gay
kateshih@quinnemanuel.com                    tgay@loopergoodwine.com
Carl Hennies                                 Looper Goodwine P.C.
carlhennies@quinnemanuel.com                 650 Poydras Street, Suite 2400
Quinn Emanuel Urquhart & Sullivan, LLP       New Orleans, Louisiana 70130
711 Louisiana St., Suite 500                 Telephone: (504) 503-1500
Houston, Texas 77002
Telephone: (713) 221-7000                    and

and
    Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 2 of 24




Philip G. Eisenberg                            Kyle Schonekas
peisenberg@lockelord.com                       kyle@semmlaw.com
Alicia Castro                                  Joelle F. Evans
acastro@lockelord.com                          joelle@semmlaw.com
Locke Lord LLP                                 Schonekas, Evans, McGoey & McEachin,
600 Travis St., Suite 2800                     LLC
Houston, Texas 77002                           909 Poydras Street, Suite 1600
Telephone: (713) 226.1200                      New Orleans, LA 70112
                                               Telephone: (504) 680-6050

      B.     Statement of the Case

      This case concerns the plugging and abandonment of four wells located in the

Aconcagua Field located in Mississippi Canyon Block 305 (“MC 305”) on the Outer

Continental Shelf in the Gulf of Mexico. MC 305 was jointly owned by various oil and

gas companies whose ownership interests changed over time, and the owner’s rights and

obligations were governed by a contract called the “MC 305 Operating Agreement.”

Total was one of the original owners beginning in 1998, before assigning its entire 50%

interest in MC 305 to ATP Oil & Gas Corporation (“ATP”) in July 2006. MOGUS

acquired a 37.5% interest in MC 305 in 2006.

      In 2012, ATP sought bankruptcy protection. As of 2012, the only parties who

held an interest in MC 305 were MOGUS, along with ATP and Black Elk, neither of

whom is a party to this suit. In April 2014, the Bureau of Safety and Environmental

Enforcement (“BSEE”) ordered that the wells on MC 305 be plugged, abandoned, and

decommissioned because the lease had terminated and the wells were no longer

producing. Decommissioning means the safe plugging of the well hole and removal of

well structures to avoid environmental damage.          MOGUS has now completed

decommissioning the MC 305 wells pending final government approval. ***

                                          2
    Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 3 of 24




       In this lawsuit, MOGUS seeks reimbursement from Total based on Total’s former

50% interest in MC 305. The Court already has determined that Total is liable for its

proportionate share of the costs of decommissioning MC 305 ****. Dkt. 230. The only

remaining issue for trial is the amount of damages to which MOGUS is entitled.

MOGUS contends that Total owes damages in the amount of $33,035,499, representing

50% of the decommissioning costs incurred by MOGUS as of June 30, 2017. Total

contends that the recovery MOGUS is seeking should be reduced substantially or

entirely.

       MOGUS requests that the following language be inserted in the Statement of the
       Case at the indicated points. Total is opposed to this language, believing that it
       should be subject to proof at trial, and that if it is inserted, it requires additional
       information to make it accurate and complete, as indicated in [brackets] below.
       MOGUS opposes these additional inserts by Total.

       ***   “Although MOGUS only owns a 37.5% interest in MC 305, MOGUS

initially paid 100% of the MC 305 decommissioning costs[, after receiving substantial

assets from ATP when agreeing to undertake decommissioning on its behalf]. The other

prior owner of MC 305, known as a “predecessor-in-title” in oil and gas terms,

reimbursed MOGUS for its 12.5% proportionate share, [but was a predecessor only to

Black Elk, and entirely unrelated to ATP, Total, and the settlement that MOGUS received

with ATP]. Total is the only predecessor-in-title that has refused to pay its proportionate

share, [contending that the amount MOGUS is charging is inflated because of

unreasonable costs, accounting errors, and assets already received].”




                                              3
    Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 4 of 24




       **** “and that Total breached the MC 305 Operating Agreement by failing to

reimburse MOGUS for its 50% share of the decommissioning costs, [although the extent

of recoverable costs has not been decided and is a question for the jury]”

       C.     Jurisdiction

       There is no dispute over this Court’s jurisdiction. The Court has federal subject-

matter jurisdiction under the Outer Continental Shelf Lands Act, 43 U.S.C. § 1349(b)(1),

because this action “aris[es] out of, or in connection with” operations on the Outer

Continental Shelf, and federal question jurisdiction under 28 U.S.C. § 1331. The Court

has personal jurisdiction over Total and MOGUS because each company has its principal

place of business in Houston, Texas.

       D.     Motions

       The following motions are currently pending:

             MOGUS’s Omnibus Motion in Limine (Dkt. 234)

             MOGUS’s Motion in Limine to Exclude Evidence of FCPA Violations
              (Dkt. 235)

             MOGUS’s Motion in Limine Regarding Non-Party Witness Prior Criminal
              Conviction (Dkt. 237)

             Total’s Motion in Limine (Dkt. 238)

             MOGUS’s Motion to Open and Close Argument (Dkt. 241)

       The parties agree that the Court’s rulings on pending motions may render aspects

of this Joint Pretrial Order irrelevant, moot, or unnecessary. The parties each specifically

reserve the right to modify the PTO to conform to the Court’s rulings.




                                             4
    Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 5 of 24




      MOGUS has indicated some aspects of the Joint Pretrial Order that it believes to

be irrelevant, moot, or unnecessary with two asterisks (**). Given the broad scope of the

pending motions, Total believes that identifying particular aspects at this stage is more

confusing than helpful, and thus Total does not join in MOGUS’s identifications.

Instead, Total believes that it will be easier and more efficient to sort out the relevant

facts (both agreed and disputed) and law (both agreed and disputed) once the Court has

ruled on the pending motions.

      E.     Contentions of the Parties1

      Total’s Contentions:

      Total contends that the damages MOGUS seeks in this action should be

significantly reduced if not completely eliminated. First, MOGUS seeks to recover costs

that were unreasonable and unnecessary to decommissioning the MC 305 Wells,

including the redundant costs of using the Wild Well Control 7 Series to perform

decommissioning instead of using the conventional method with a rig it already had

under contract. Second, MOGUS’s recovery should be reduced by the value of the ORRI

MOGUS received free and clear in the ATP bankruptcy proceeding. Third, MOGUS

could have avoided all of its the damages it now seeks by securing a performance bond

from ATP when MOGUS first suspected that ATP was having financial difficulties.

Fourth, many of the costs MOGUS seeks to recover are improper and overstated from an

      1
          MOGUS objects to Total’s placement of its contentions before MOGUS’s, both
in this pre-trial order and in the proposed jury instructions and verdict form. Total’s
declaratory judgment action has already been resolved in favor of MOGUS, and Total is
not the plaintiff on any remaining claims. Further, MOGUS has filed a Motion to Open
and Close Argument which remains pending. (Dkt. 241).
                                            5
    Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 6 of 24




accounting perspective, adding millions of dollars to the amount MOGUS seeks to charge

to Total.2

       MOGUS’s Contentions:

       MOGUS is entitled to the full damages it seeks in this matter, plus interest,

attorneys’ fees, and litigation costs as allowed by the MC 305 Operating Agreement and

by law. MOGUS incurred and paid $66,070,998 in costs to plug and abandon the MC

305 Wells, and Total expressly agreed under the MC 305 Operating Agreement that it

would reimburse the operator, presently MOGUS, for 50% of those costs, being

$33,035,499. The Court has already found that Total is liable for its 50% share of these

abandonment costs. Total has no claims for offset, reduction, or elimination of any

damages because (a) it has no rights to assert such claims under the MC 305 Operating

Agreement having previously assigned those rights to ATP and (b) such claims are

contrary to the MC 305 Operating Agreement, are not recognized by law, have already

been disallowed by this Court’s Order regarding the parties’ cross motions for summary

judgment (Dkt. 230), and/or are not supported by the record developed in this case.3 On

the accounting issues, MOGUS’s retained COPAS and accounting expert effectively

       2
          Total’s position is that MOGUS has not made clear what it specifically seeks
when it asks for a “ratification of the liability ruling” post-June 2017 for “all costs that
have been accrued since the date of the damages award to date and prospectively.” See
infra n.4. To the extent this means MOGUS requests a blank check for all costs after
June 2017, Total objects. Given the hundreds of thousands of dollars in improper charges
that Total’s accounting expert has already identified, Total retains the right to audit,
object and, if necessary, litigate any charges after June 2017. Total also objects to
MOGUS’s characterization of “disputed” and “undisputed” charges.
       3
           Certain of these issues are further addressed in MOGUS's trial memorandum
filed contemporaneously herewith and in its Ominibus Motion in Limine (Dkt. 234)
pending with this Court.
                                             6
    Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 7 of 24




conducted an audit of the applicable joint account for MC 305, rendered expert reports in

conjunction therewith, reviewed the parallel analysis of accounting issues conducted by

Total’s retained COPAS and accounting expert, and, based upon these efforts,

recommended adjustments to the amount due and owing from Total and re-apportioned

select charges to the other Canyon Express assets or eliminated them from the Canyon

Express project. Such adjustments are commonplace and consistent with oil and gas

projects of this magnitude, were accepted and recognized by MOGUS, and are

incorporated into MOGUS’s damages claims. MOGUS contends that, based upon the

experts’ analysis, Total disputes approximately $3,400,000 of the charges, with the

remaining $29,600,000 undisputed.4

      F.     Admissions of Fact

      The following facts have been stipulated and admitted by the parties and require

no proof:

      1.     Effective May 1, 1998, Mariner Energy, Inc. and Elf Exploration, Inc.
             (Total’s corporate predecessor) entered into Lease No. OCS-G 19935 with
             the United States, covering Mississippi Canyon Block 305 (“MC 305”) on
             the Outer Continental Shelf in the Gulf of Mexico.

      2.     MC 305 is also known as Aconcagua.

      3.     Effective May 1, 1998, Elf Exploration, Inc., Mariner Energy, Inc., and
             Pioneer Natural Resources USA, Inc. entered into an Operating Agreement
             covering Mississippi Canyon Block 305 (“MC 305 Operating Agreement”).



      4
           In addition, any judgment eventually entered by the Court must, in addition to
the amount determined to be due by the Court and/or jury through June 2017, include
ratification of the liability ruling to ensure that MOGUS will be reimbursed by TOTAL
for all costs that have accrued since the date of the damages award to date and
prospectively.
                                           7
Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 8 of 24




  4.    TOTAL E&P USA, INC. is the successor in name to TotalFinaElf E&P
        USA, Inc. TotalFinaElf E&P USA, Inc. was the successor in name to Elf
        Exploration, Inc. As used herein, “Total” refers to TOTAL E&P USA,
        INC., including as successor to TotalFinaElf E&P USA, Inc. and Elf
        Exploration, Inc.

  5.    MC 305 was one of three fields connected to the Canyon Express Pipeline
        System (“CEPS”), a deepwater pipeline gathering system on the Outer
        Continental Shelf. The other two connected fields were Camden Hills
        (Mississippi Canyon 348) and King’s Peak (Mississippi Canyon 173,
        Mississippi Canyon 217, Desoto Canyon 133, and Desoto Canyon 177).

  6.    As used in the Joint Pretrial Order, Aconcagua, Camden Hills, King’s Peak,
        and CEPS are sometimes collectively referred to as “Canyon Express.”

  7.    Ownership interests in MC 305 changed over time. Total and MOGUS
        agree that the historical ownership interests in MC 305 are illustrated by the
        chart designated as Exhibit A.

  8.    Total held a 50% record title interest in MC 305.

  9.    In addition to holding a 50% interest in the MC 305 Lease and Wells, Total
        also held a 16.67% interest in the MC 348 Lease and Wells prior to its
        assignment to ATP.

  10.   Total, as operator of MC 305, drilled four oil and gas wells on MC 305
        (“MC 305 Wells”).

  11.   In January 2006, MOGUS acquired a 37.5% record title interest in MC 305.

  12.   From January 2006 to the present, MOGUS has held a 37.5% record title
        interest in MC 305.

  13.   In July 2006, Total assigned its entire 50% record title interest in MC 305
        to ATP Oil & Gas Corporation (“ATP”).

  14.   Since January 2010, record title in MC 305 has been held as follows:
        MOGUS 37.5%; ATP 50%; and Black Elk Energy Offshore Operations,
        LLC (“Black Elk”) 12.5%.

  15.   Black Elk had acquired its 12.5% interest from Nippon Oil Exploration
        U.S.A. Limited (“Nippon”).

  16.   ATP filed for bankruptcy on August 17, 2012.


                                       8
Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 9 of 24




  17.   Total did not request that BOEM demand supplemental bonds from ATP.**

  18.   MOGUS did not request that BOEM demand supplemental bonds from
        ATP.**

  19.   MOGUS became operator of MC 305 in 2014.

  20.   On April 17, 2014, the Bureau of Safety and Environmental Enforcement
        ordered MOGUS and Black Elk to decommission the MC 305 Wells.

  21.   Black Elk was placed into involuntary bankruptcy on August 11, 2015.

  22.   In May 2014, MOGUS and Wild Well Control, Inc. (“Wild Well”)
        executed a Letter of Intent.**

  23.   On September 15, 2015, MOGUS and Ensco Offshore Company executed
        an Offshore Daywork Drilling Contract to utilize the Ensco 8505 semi-
        submersible rig.

  24.   On September 29, 2015, MOGUS and Wild Well executed a Work Order.

  25.   The Ensco 8505 rig departed the shipyard in Ingleside, Texas on December
        23, 2015.

  26.   The rig arrived at the first of the MC 305 Wells on January 4, 2016.

  27.   MOGUS’s decommissioning of the MC 305 wells was part of a larger
        campaign to decommission all the “Canyon Express” wells, which included
        four wells at MC 305, two wells at Camden Hills, three other wells at
        King’s Peak, and the CEPS pipeline.

  28.   MOGUS has completed abandonment of the four MC 305 Wells pending
        final government approval.

  29.   MOGUS sent ATP and Black Elk monthly “joint interest billing
        statements” (“JIBs”) to seek reimbursement for each party’s proportionate
        share of the decommissioning expenses incurred.

  30.   Commencing around June 2016, MOGUS sent invoices for the
        decommissioning costs incurred to Total.

  31.   Subject to the Court’s approval, the parties have agreed to submit all issues
        related to the amount of attorney’s fees and costs to the Court after the
        jury’s verdict.



                                      9
   Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 10 of 24




      G.     Contested Issues of Fact5

      1.     The amount incurred by MOGUS to plug, abandon, and decommission the
             MC 305 Wells.

      2.     The sum of money that will place MOGUS in the same position if Total
             had not breached the MC 305 Operating Agreement.

      3.     Whether the costs incurred by MOGUS to plug, abandon, and
             decommission the MC 305 Wells were reasonable and necessary.

      4.     Whether Total’s liability to MOGUS can be reduced based on the
             “reasonableness” of costs where there has been no allegation of gross
             negligence or willful misconduct.**

      5.     Whether, and in what amount, MOGUS’s damages should be reduced
             based on consideration, if any, MOGUS has received towards the
             decommissioning obligations.**

      6.     The amount currently in the abandonment fund.**

      7.     Whether MOGUS has received any “consideration” to be applied against
             Total’s decommissioning obligations.**

      8.     Whether MOGUS received such “consideration” from a party that shared
             with Total a joint obligation to MOGUS.**

      9.     Whether, and in what amount, MOGUS’s damages should be reduced
             because of improper charges and allocations and other accounting errors.

      10.    Whether MOGUS could have avoided all the costs incurred to plug,
             abandon, and decommission the MC 305 Wells by requesting supplemental
             performance bonds by ATP.**

      11.    Whether Total could have avoided all the costs incurred to plug, abandon,
             and decommission the MC 305 Well by requesting supplemental
             performance bonds by ATP.**


      5
             Total believes that many of these contested assertions are not necessarily
disputed as a factual matter, but are either misleading without proper context, or
irrelevant and therefore misleading if presented as a fact pertinent to this trial. Thus,
Total will require proof of these facts to the extent admissible at trial. MOGUS disputes
Total’s characterization and objects to Total’s attempt to include argumentative qualifiers
in the pretrial order.
                                            10
Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 11 of 24




  12.   Whether MOGUS or Total had any authority to request that BOEM issue a
        demand for supplemental performance bonds by ATP.**

  13.   Whether MOGUS’s use of Wild Well and the riser-less system to plug and
        abandon the MC 305 Wells was reasonable and/or necessary.**

  14.   Whether MOGUS’s use of Wild Well and the riser-less system to plug and
        abandon the MC 305 Wells constitutes gross negligence or willful
        conduct.**

  15.   Whether MOGUS properly allocated the costs associated with the Ensco
        8505 rig.

  16.   Whether MOGUS properly allocated the costs incurred during downtime as
        the Wild Well riser-less system was being debugged on the first MC 305
        well to be abandoned.

  17.   Whether MOGUS properly allocated the costs associated with the
        diagnostic well testing and other work performed by the M/V Spearfish.

  18.   Whether MOGUS properly allocated the costs associated with other
        vendors that served MC 305 and other MOGUS projects.

  19.   Whether MOGUS has charged MC 305 for work and services actually
        performed on other MOGUS projects.

  20.   Whether, every consultant, vendor, and contractor utilized by MOGUS on
        the MC 305 decommissioning project invoiced MOGUS only for work
        associated with MC 305.

  21.   Whether MOGUS seeks costs from Total beyond the costs of abandonment
        for which this Court has ruled that Total is liable.

  22.   Whether MOGUS has failed to substantiate charges to MC 305.

  23.   The extent to which Total has alleged that MOGUS failed to substantiate
        charges to MC 305.

  24.   Whether, and the extent to which, MOGUS was required to substantiate
        charges to MC 305.

  25.   Whether Total is required to pay interest.

  26.   The amount, if any, of interest owed by Total to MOGUS on the unpaid
        invoices for MC 305.


                                      11
Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 12 of 24




  27.   Whether Total is required to pay attorney fees, court costs, and any other
        costs .

  28.   The amount, if any, of attorney fees, court costs, and other costs that
        MOGUS is entitled to recover in connection with the collection of unpaid
        amounts (reserved for resolution by the Court after trial).

  29.   Whether the MC 305 Operating Agreement provides, in relevant part: **

        5.1     Exclusive Right to Operate: Except as otherwise provided, the
        Operator has the exclusive right and duty to conduct (or cause to be
        conducted) all operations pursuant to this Agreement. In performing
        services under this Agreement for the Non-Operators, the Operator is an
        independent contractor, not subject to the control or direction of Non-
        Operators, except for the type of operation to be undertaken in accordance
        with the voting and Election procedures in this Agreement. The Operator
        is not the agent or fiduciary of the Non-Operators. With the exception of
        any Feasibility Study team or Project Team formed pursuant to this
        Agreement, the number of employees or contractors used by the Operator
        in conducting operations hereunder, their selection, and the hours of labor
        and the compensation for services rendered shall be determined by the
        Operator. All such employees or contractors shall be the employees or
        contractors of the Operator. The Operator shall contract for and employ
        any drilling rigs, tools, machinery, equipment, materials, supplies and
        personnel reasonably necessary for the Operator to conduct the operations
        provided for in this Agreement, regardless of which rig a Non-Operating
        Party included in a well proposal submitted by such Non-Operating Party.

        5.2    Workmanlike Conduct: The Operator shall conduct all operations
        in a good and workmanlike manner, as would a prudent operator under the
        same or similar circumstances. The Operator shall not be liable to the Non-
        Operators for losses sustained or liabilities incurred, except as may result
        from Operator’s gross negligence or willful misconduct. Unless otherwise
        provided in this Agreement, Operator shall consult with the Non-Operators
        and keep them all informed of all important matters.

        22.5 Liability for Damage: . . . [L]iability for losses, damages, Costs,
        expenses or Claims involving operations under this Agreement . . . shall be
        borne by each Party in proportion to its Participating Interest Share in the
        operation out of which such liability arises, except that when liability
        results from the gross negligence or willful misconduct of a Party, such
        Party shall be solely responsible for liability resulting from its gross
        negligence or willful misconduct.


                                     12
Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 13 of 24




  30.   Whether MOGUS and Wild Well personnel had the first of many meetings
        with representatives of BSEE and BOEM in New Orleans, Louisiana in
        May 2014 to discuss the work and regulatory requirements applicable to the
        work.**

  31.   Whether, by letter dated July 8, 2013, ATP advised BSEE that effective
        immediately they would not perform any required maintenance or
        decommissioning activities at MC 305.

  32.   Whether, in May 2014, Wild Well had ever decommissioned or abandoned
        a well in depths greater than 2,500 feet of water.**

  33.   Whether, in May 2014, any well at a depth greater than 2,500 feet had ever
        been abandoned using a riser-less system.**

  34.   Whether well abandonment prior to May 2014 had been done using a rig
        and riser.**

  35.   Whether, in May 2014, Wild Well was developing upgrades to its 7 Series
        equipment to work in 7,000 to 10,000 feet of water.**

  36.   Whether Wild Well’s 7 Series had previously been utilized in shallower
        water depths on several other projects with different operators.**

  37.   Whether MOGUS had previously utilized Wild Well and the 7 Series in
        2013 for a project on MOGUS’s Angus/Manatee project.**

  38.   Whether, over an eighteen month period, MOGUS and Wild Well planned
        and developed the system components necessary to accomplish safe and
        effective well abandonment operations in extreme water depths.**

  39.   Whether BSEE approved MOGUS’s use of Wild Well’s riser-less
        abandonment system.**

  40.   Whether use of Wild Well (or any other riser-less system) was required by
        federal regulations.**

  41.   Whether a rig and riser could have plugged and abandoned the MC 305
        Wells consistent with the federal regulations.**

  42.   Whether the abandonment work on the MC 305 Wells was accomplished in
        108 days with no safety lapses, lost time incidents, environmental incidents,
        or regulatory non-compliance notifications.



                                      13
Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 14 of 24




  43.   Whether, during the ATP bankruptcy proceedings, the parties estimated
        that MC 305 decommissioning costs would be $92 million.

  44.   Whether, prior to MOGUS’s performance of the decommissioning work,
        MOGUS budgeted $80.8 million for the total costs of decommissioning at
        MC 305, and whether MOGUS, in consultation with its consultants and
        contractors, estimated that the MC 305 decommissioning would take 133
        days.

  45.   Whether, prior to MOGUS’s performance of the decommissioning work,
        Total, in a report to the CEO, estimated that: (i) the most likely amount of
        MC 305 decommissioning costs would be between $70-$91 million; (ii) the
        “high case” of MC 305 decommission costs would be between $82-$106
        million; and (iii) the “low case” costs of MC 305 decommissioning would
        be between $53-$70 million.

  46.   Whether, prior to MOGUS’s performance of the decommissioning work,
        BSEE assessed MC 305 decommissioning liability at $74.9 million.

  47.   Whether prior estimates for decommissioning MC 305 were meaningless
        because they were made before the energy market declined, and thus
        assumed rig rates substantially higher than the market rate when MOGUS
        performed decommissioning.**

  48.   Whether all costs directly incurred in connection with MOGUS’s
        decommissioning operations at MC 305 were allocated 100% to MC 305;
        all costs directly incurred in connection with MOGUS’s decommissioning
        operations at MC 348 were allocated 100% to MC 348; all costs directly
        incurred in connection with MOGUS’s decommissioning operations at
        King’s Peak were allocated 100% to King’s Peak.

  49.   Whether, to the extent MOGUS incurred costs that were of a type common
        to all nine Canyon Express wells, those costs were allocated based on the
        number of wells in each field as follows:

           a. MC 305 (4 wells):             44.44% or 4/9

           b. MC 348 (2 wells):             22.22% or 2/9

           c. King’s Peak (3 wells):        33.34% or 3/9

  50.   Whether MOGUS contracted the “Spearfish” vessel to learn more about the
        conditions of the Canyon Express wells they were tasked to plug and
        abandon, diagnose issues they could expect to face in the plugging and


                                       14
Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 15 of 24




        abandonment process, deal with expected hydrate issues, and confirm they
        could control the wells during the plugging and abandonment process.

  51.   Whether, during the Spearfish tour it became apparent to MOGUS that
        MOGUS needed a different, faster system for hydrate remediation and that,
        due to the conditions encountered, the hydrate remediation work they were
        doing should be done immediately prior to the Ensco rig arriving on site
        rather than weeks or months before. Although MOGUS gained knowledge
        about the general condition of the well trees and their ability to control the
        wells through the Spearfish diagnostic work undertaken, the decision was
        made to cut the tour short.

  52.   Whether the MC 305 wells benefitted from the overall knowledge gained
        from the Spearfish tour and the decision that the tour was not economically
        beneficial and was in the MC 305 wells’ best interest to terminate the
        Spearfish tour early.

  53.   Whether the MC 305 wells were charged only “common costs” associated
        with the Spearfish and no direct costs associated with time incurred by the
        Spearfish while working on the MC 348 and King’s Peak wells.

  54.   Whether MOGUS’s contract with Ensco originally contemplated that
        MOGUS would have use of the Ensco rig for operations on the following
        wells: (a) the plugging and abandonment of the nine Canyon Express wells;
        (b) the plugging and abandonment of a tenth Canyon Express well (in
        Kings Peak), which was later determined to be unnecessary; and (c) two
        potential drilling wells, which did not come to fruition.

  55.   Whether the Ensco contract provided that, at termination, the rig would be
        demobilized to Grand Isle 118.

  56.   Whether, on May 5, 2016, MOGUS gave Ensco verbal notice of its intent
        to terminate the contract and followed up with a written notice of intent to
        terminate on May 13, 2018.

  57.   Whether, on July 25, 2016, MOGUS notified Ensco that it intended to
        extend the parties’ contract in order to utilize the Ensco 8505 rig to
        complete intervention work on the Green Canyon 112 number 4 well (“GC
        112 #4”).

  58.   Whether, prior to commencing the intervention operations at Green Canyon
        112, MOGUS required that the Ensco 8505 rig proceed directly from the
        last Canyon Express well to Grand Isle 118, the demobilization location
        identified in the Ensco contract.

                                      15
Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 16 of 24




  59.   Whether all common costs incurred to move the rig to Grand Isle 118 were
        charged to the Canyon Express wells; all costs incurred after the rig passed
        through the demobilization location and until the rig returned to Grand Isle
        118 were charged to the Green Canyon 112 #4 intervention project; after
        the rig returned to Grand Isle 118 following the Green Canyon 112 #4
        intervention, further demobilization costs that were incurred pursuant to the
        Ensco contract were charged to the Canyon Express P&A wells.

  60.   Whether the Green Canyon 112 #4 intervention did not result in the Canyon
        Express P&A wells incurring any costs that they would not have incurred
        had the Green Canyon 112 #4 intervention not happened.

  61.   Whether MOGUS failed to allocate mobilization and demobilization costs
        for the Ensco 8505 to Green Canyon 112.

  62.   Whether the Abandonment Fund Agreement and the Contribution
        Agreement do not require that any proceeds from MOGUS’s half of the
        Bennu ORRI be applied against Total’s and ATP’s other predecessors’
        share of liability.**

  63.   Whether MOGUS has ever recorded any value associated with the Bennu
        ORRI on any of its financial statements.**

  64.   Whether MOGUS has ever assigned a fair market value to the Bennu
        ORRI.**

  65.   Whether MOGUS has ever assigned a net present value to the ORRI it
        received free and clear in the ATP bankruptcy proceedings.**

  66.   Whether, under the terms of the Bennu ORRI, proceeds from the Bennu
        ORRI will be realized only if Shell Oil Company drills a producing well on
        the MC 348 lease block at the depths specified in the Bennu ORRI.**

  67.   Whether the MC 348 portion of Shell’s Appomattox reservoir is
        approximately 1.79%.**

  68.   Whether MOGUS does not expect Shell to ever drill a producing well on
        MC 348 in which case the Bennu ORRI would generate no proceeds.**

  69.   Whether, if Shell does not drill a producing well on MC 348, MC 348 will
        drop out of the Appomattox unit.**

  70.   Whether Shell has made a final investment decision on the Appomattox
        prospect.**


                                      16
   Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 17 of 24




      71.    Whether Shell is currently planning to drill a well on “Surface Block
             Number” MC 392, with a “Bottom Block Number” of MC 348.**

      72.    Whether Shell has publicized the bottom hole locations for any of its
             anticipated development wells at Appomattox.**

      73.    Whether first oil from the Appomattox prospect is expected this year.**

      74.    Whether, prior to July 31, 2012, ATP qualified for a supplemental bonding
             waiver and was exempt from the requirement to post supplemental
             bonds.**

      75.    Whether BOEM or BSEE could have required ATP to post supplemental
             bonds.**

      76.    Whether, the ownership history of MC 348, King’s Peak, and CEPS and the
             payments and liability acknowledgement made by other predecessors on
             those properties.

      77.    All other issues of fact that arise from the Contested Issues of Law listed
             below.

      78.    MOGUS initially incurred 100% of the expenses to plug and abandon the
             MC 305 Wells despite never owning more than a 37.5% interest.6

      79.    ATP and Black Elk paid nothing in response to any of the JIBs issued by
             MOGUS.5

      80.    Through an Abandonment Fund Agreement and Contribution Agreement
             approved by the ATP bankruptcy court, Bennu Oil & Gas LLC (“Bennu”)
             agreed that half of an overriding royalty interest it held in MC 348 deep
             rights (“Bennu ORRI”) would be assigned to MOGUS and that any future




      6
           Total does not dispute these facts proposed by MOGUS, insofar as MOGUS did
initially pay 100% of the expenses it incurred to abandon MC 305 (after receiving assets
from ATP in its bankruptcy to do so) and MOGUS and ATP agreed in the ATP
bankruptcy that ATP did not need to pay and MOGUS could not put ATP in default. But
Total does not concede whether those expenses were reasonable or otherwise properly
chargeable to Total and so, they are inaccurate and misleading as phrased. MOGUS
disputes Total’s characterization and objects to Total’s attempt to include argumentative
qualifiers in the pretrial order.
                                           17
   Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 18 of 24




              proceeds from the other half would be deposited into an abandonment
              fund.**7

       81.    Total did not object to the bankruptcy court’s approval of the Abandonment
              Fund Agreement and Contribution Agreement.**6

       82.    Any future proceeds from the abandonment fund portion of the Bennu
              ORRI will be applied against Total’s and ATP’s other predecessors’ share
              of liability.**6

       83.    Black Elk’s sole predecessor-in-title, Nippon, has acknowledged its liability
              to MOGUS for the MC 305 plugging, abandonment, and decommissioning
              costs and has paid, and continues to pay as invoices are submitted, its
              proportionate share of 12.5%.8

       84.    Total is the only predecessor-in-title that has not acknowledged its liability
              to MOGUS for plugging, abandonment, and decommissioning expenses for
              the Canyon Express decommissioning operations or paid its proportionate
              share.7

       85.    The ownership history of MC 348, King’s Peak, and CEPS and the extent
              to which other predecessors on those properties have made payments and
              acknowledged their liability to MOGUS.7




       7
           Total does not dispute these facts proposed by MOGUS but contends that they
are irrelevant to whether and to what extent the other half of the ORRI—which MOGUS
received free and clear as partial consideration for its agreement to perform abandonment
on ATP’s behalf—should be credited against the proportionate share of ATP’s
obligations for which MOGUS seeks in these proceedings to charge Total. MOGUS
disputes Total’s characterization and objects to Total’s attempt to include argumentative
qualifiers in the pretrial order.
        8
            Total does not dispute that the only other predecessor-in-title to MC 305,
Nippon, has reached a settlement with MOGUS to pay abandonment costs. However,
that settlement is not an acknowledgement of liability, and Nippon was a predecessor to
Black Elk and not ATP. More fundamentally, what other predecessors have done,
particularly in the posture of a settlement, is legally irrelevant to this damages trial. To
the extent any predecessor acknowledged liability, it did so pursuant to a separate
Plugging and Abandonment Agreement to which Total is not a party. MOGUS disputes
Total’s characterization and objects to Total’s attempt to include argumentative qualifiers
in the pretrial order.
                                            18
   Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 19 of 24




       H.     Agreed Applicable Propositions of Law

       1.     The Court has determined that Alabama contract law applies to fill any gap
              in federal law. See Dkt. 228.

       2.     The Court has determined that Total “remains liable for its proportionate
              share of the costs of decommissioning MC 305.” See Dkt. 230.

       3.     Decommissioning of the MC 305 wells was required under federal
              regulations. See 30 CFR 250.1710; 30 CFR 250.1711.

       4.     “In computing damages for breach of contract, a jury need not achieve
              ‘mathematical precision.’” Mannington Wood Floors, Inc. v. Port Epes
              Transport, Inc., 669 So. 2d 817, 822 (Ala. 1995) (quoting United Bonding
              Ins. Co. v. W.S. Newell, Inc., 380, 232 So. 2d 616, 624 (1969)).

       I.     Contested Issues of Law9

       1.     Whether “[d]amages awarded for breach of contract should return the party
              to the position he would have occupied had the contract not been violated.”
              E. C. Ernst, Inc. v. Manhattan Const. Co. of Texas, 559 F.2d 268, 269 (5th
              Cir. 1977) (applying Alabama law) (citing Jewell v. Jackson & Whitsitt
              Cotton Co., 331 So. 2d 623, 625-26 (Ala. 1976)); see also Med Plus
              Properties v. Colcock Const. Group, Inc., 628 So. 2d 370, 375 (Ala. 1993);
              Sanders v. J.W. Snyder Const. Co., Inc., 681 So. 2d 576, 579 (Ala. Civ.
              App. 1996) (“The measure of damages in a breach of contract case is ‘that
              sum which would place the injured party in the same condition he would
              have occupied if the contract had not been breached.’”) (quoting Joiner v.
              Holland & Woodard Co., 652 So. 2d 261, 262 (Ala. Civ. App. 1994)).

       2.     Whether “[i]n every suit for recovery of expenses incurred as the result of
              another’s wrong, there may be recovered only such amounts expended as
              are reasonable under the circumstances,” and whether “[p]roof of
              reasonableness of the amount claimed is incumbent upon the claimant.”
              Jack Gray Transp., Inc. v. Guinn, 473 So. 2d 528, 528 (Ala. Civ. App.
              1985) (emphasis in original); see Union Springs Tel. Co. v. Green, 255 So.
              2d 896, 901 (Ala. Civ. App. 1971) (party recovering costs must show that
              costs were “reasonable under the circumstances”).

       9
           Total believes that many of these contested issues of law are not necessarily
disputed as to their validity, but are either misleading without additional legal principles
to put them in proper context or inapplicable, and therefore misleading, if presented as a
legal question pertinent to this trial. MOGUS disputes Total’s characterization and
objects to Total’s attempt to include argumentative qualifiers in the pretrial order.
                                            19
Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 20 of 24




  3.    Whether, under Alabama contribution law, the obligor who “discharges [] a
        [common] liability can recover the excess paid over his share of the
        obligation.” Contribution in Contract, Alabama Law of Damages, § 10:5
        (6th ed.); see also Salter v. Odom, 199 So. 687, 689 (Ala. 1940).

  4.    Whether the MC 305 Operating Agreement requires a showing of “gross
        negligence” or “willful misconduct” by Total in order for Total to avoid
        liability for decommissioning costs. MC 305 Operating Agreement, at ¶¶
        5.1, 5.2, 22.5; see, e.g., Chesapeake Operating, Inc. v. Sanchez Oil & Gas
        Corp., 2012 WL 2133554 (S.D. Tex. June 12, 2012).**

  5.    Whether Total is liable for interest, costs, and attorney’s fees pursuant to
        the MC 305 Operating Agreement.

  6.    Whether the MC 305 Operating Agreement provides that “each Party shall
        pay its proportion of all bills within fifteen (15) days of receipt date. If
        payment is not made within such time, the unpaid balance shall bear
        interest compounded monthly using the U.S. Treasury Bill three month rate
        plus 3% in effect on the first day of the month for each month that the
        payment is delinquent or the maximum contract rate permitted by the
        applicable usury laws in the jurisdiction in which the Joint Property is
        located, whichever is the lesser, plus attorney’s fees, court costs, and other
        costs in connection with the collection of unpaid amounts. Interest shall
        begin accruing on the first day of the month in which the payment was
        due.” MC 305 OA, at ¶ I(3)(b) of Exh. “C” thereto.

  7.    Whether all contracts, express or implied, for the payment of money, or
        other thing, or for the performance of any act or duty bear interest from the
        day such money, or thing, estimating it at its money value, should have
        been paid, or such act, estimating the compensation therefor in money,
        performed. Ala Code § 8-8-8.

  8.    Whether “[a]ny consideration received by the obligee for a contract not to
        sue one promisor discharges the duty of each other promisor of the same
        performance to the extent of the amount or value received.” Restatement
        (Second) of Contracts § 295; see also id. § 293.

  9.    Whether Restatement (Second) of Contracts §§ 293 and 295 apply under
        Alabama law.

  10.   Whether Bennu was jointly and severally liable for the decommissioning of
        the MC 305 wells. 30 CFR 259.1701.**



                                      20
   Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 21 of 24




      11.    Whether the Bennu ORRI affects MOGUS’s recovery in this case. Har-
             Mar Collisions, Inc. v. Scottsdale Ins. Co., 212 So. 3d 892, 904 (Ala.
             2016).**

      J.     Exhibits

      Total’s exhibit list is attached as Exhibit B.

      MOGUS’s exhibit list is attached as Exhibit C.

      J.     Witnesses

      Total’s witness list is attached as Exhibit D.

      MOGUS’s witness list is attached as Exhibit E.

      If other witnesses to be called at the trial become known, their names, addresses,

and subject of their testimony will be reported to opposing counsel in writing as soon as

they are known; this does not apply to rebuttal or impeachment witnesses.

      K.     Trial Memoranda of Law

      Total’s trial memorandum of law is attached as Exhibit F.

      MOGUS’s trial memorandum of law is attached as Exhibit G.

      L.     Joint Proposed Jury Instructions

      The parties’ joint proposed jury instructions are attached as Exhibit H.

      M.     Proposed Voir Dire Questions

      Total’s proposed voir dire questions are attached as Exhibit I.

      MOGUS’s proposed voir dire questions are attached as Exhibit J.




                                             21
    Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 22 of 24




       N.      Settlement

       The parties participated in a two-day mediation from May 15 and 16, 2018. The

parties were unable to reach an amicable settlement and believe that settlement efforts

have been exhausted.

       O.      Trial

       The trial will be a jury trial. Jury selection and trial are scheduled to begin on

February 4, 2018.

       Total believes that this case will take between three and six days to try (assuming

an equal allocation of time to each party), depending on the Court’s resolution of the

pending motions in limine.

       MOGUS believes this case will take three (3) days to try if its motions in limine

are granted, but six (6) days if not granted. MOGUS believes that there should not be

equal apportionment of time because it is the true “plaintiff” here as the only party

holding affirmative claims and as the party seeking monetary relief will bear the burden

of proof at trial.




                                           22
   Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 23 of 24




      ______________         , 2019        ______________________________
      Date                                 Vanessa D. Gilmore
                                           United States District Judge
      Approval:

/s/ Charles Eskridge                   LOOPER GOODWINE P.C.
Charles Eskridge
Texas Bar No. 06666350                 /s/ Paul J. Goodwine
charleseskridge@quinnemanuel.com       Paul J. Goodwine (Attorney-in-Charge)
Karl Stern                             LA Bar No. 23757; SDTX ID No. 437800
Texas Bar No. 19175665                 Holly O. Thompson
karlstern@quinnemanuel.com             LA Bar No. 31277; SDTX ID No. 2953818
Christopher Porter                     Taylor P. Mouledoux
Texas Bar No. __                       LA Bar No. 31889; SDTX ID No. 1581156
chrisporter@quinnemanuel.com           650 Poydras Street, Suite 2400
Kate Kaufmann Shih                     New Orleans, Louisiana 70130
Texas Bar No. 24066056                 Telephone: (504) 503-1500
kateshih@quinnemanuel.com              Telecopier: (504) 503-1501
Carl Hennies                           pgoodwine@loopergoodwine.com
Texas Bar No. 24104029                 hthompson@loopergoodwine.com
carlhennies@quinnemanuel.com           tmouledoux@loopergoodwine.com
QUINN EMANUEL URQUHART &
SULLIVAN, LLP                          -and-
711 Louisiana St., Suite 500
Houston, Texas 77002                   SCHONEKAS, EVANS,
713.221.7000 – Telephone               McGOEY & McEACHIN, LLC
713.221.7100 – Facsimile               Kyle Schonekas
                                       LA Bar No. 11817; SDTX ID No. 305350
Philip G. Eisenberg                    Joelle F. Evans
Texas Bar No. 24033923                 LA Bar No. 23730; SDTX ID No. 436275
peisenberg@lockelord.com               909 Poydras Street, Suite 1600
Alicia Castro                          New Orleans, LA 70112
acastro@lockelord.com                  Telephone: (504) 680-6050
Texas Bar No. 24033923                 Telecopier: (504) 680-6051
LOCKE LORD LLP                         kyle@semmlaw.com
600 Travis St., Suite 2800             joelle@semmlaw.com
Houston, Texas 77002
713.226.1200 – Telephone               ATTORNEYS FOR COUNTER-
713.223.3717 – Facsimile               CLAIMANT MARUBENI OIL & GAS
                                       (USA) LLC
ATTORNEYS FOR
PLAINTIFF/COUNTER-DEFENDANT
TOTAL E&P USA, INC.

                                      23
   Case 4:16-cv-02674 Document 254 Filed on 01/21/19 in TXSD Page 24 of 24




                            CERTIFICATE OF SERVICE

       A copy of the foregoing joint pretrial order was served on all counsel of record for
the parties via CM/ECF on January 21, 2019.

                                             /s/ Carl Hennies
                                             Carl Hennies




                                            24
